Title: William Hilliard and Samuel H. Walley: Bond to TJ re. library, 4 June 1825, 4 June 1825
From: Hilliard, William
To: 


                        
                        
                            
                            
                        
                    Know all Men by these Presents, That we William Hilliard of Cambridge County of Middlesex and Commonwealth of Massachusetts, Bookseller as principal and Samuel H Walley of Boston County of Suffolk in said Commonwealth Esquire, as surety areholden and stand firmly bound and obliged unto Thomas Jefferson of Albemarle County in the Commonwealth of Virginia Esquire, in his capacity of Rector of the University of Virginiain the full just sum of Three Thousand Dollarsto be paid unto the said Thomas Jefferson his executors, administrators or assigns: To the which payment, well and truly to be made, we bind ourselves, our heirs, executors and administrators, jointly and firmly by these Presents.—Witness our hands and seals.—Dated the Fourth— day of June—, in the year of our Lord one thousand eight hundred and Twenty five.—THE CONDITION of this OBLIGATION is such, That if the said William Hilliard shall well and truly cause to be executed an agreement entered into and made on the eightht day of April AD 1825. with the said Thomas Jefferson in his capacity of Rector aforesaid for the purchase of the Library of the University of Virginia according to the true intent and meaning of said agreement. then this obligation to be void otherwise to remain in full power and effect.—WitnessIsaac Totman
                        William HilliardS. H. Walley